DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 have been amended. Claims 21-94 have been added.

Response to Arguments
Applicant’s arguments, filed 05/16/2022, have been fully considered and are persuasive.  

Allowable subject matter 
Based on the foregoing reasons, Claims 21-91 filed 08/10/2021, are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to a surgical microscope and an operating method for a surgical microscope. The invention uniquely detects the movement of a user body portion and determine the amount of movement of the at least one camera is performed according to the amount of translator movement of the camera compared to a magnification and the detected amount of movement of the body portion of the user in the direction parallel to the display is the given detected amount.


Closest prior art of Hauger (US 20190294103 A1); POPOVIC (US 20190008595 A1); HIRAYAMA (US 20170068081 A1); Obrebski (US 7190513 B2); either singulary or in combination, fail to anticipate or render the above limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425.  The examiner can normally be reached on M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486